Citation Nr: 1605793	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  07-24 164A	)	DATE
	)
		)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).

(The issues of entitlement to service connection for right and left knee disabilities, a lumbar spine disability, a right shoulder disability, a right elbow, and increased ratings for a right wrist sprain, right index finger sprain, and right upper extremity scarring are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 1997 to November 2002.  The Veteran had subsequent Marine Corps Reserve and Army National Guard service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2015 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has sufficient Reserve and National Guard service to receive GI Bill benefits in excess of 60 percent. 

An individual is eligible for educational assistance under the provisions of the Post-9/11 GI Bill if, among other things, commencing on or after September 11, 2001, he or she serves an aggregate of at least 90 days on active duty in the Armed Forces (excluding entry level and skill training), and continues on active duty.  38 U.S.C.A. § 3311(b)(8) (West 2014); 38 C.F.R. § 21.9520(a)(1) (2015).
The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service; a 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service; a 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service; and a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 
10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2015).  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.9505 (2)(iii) (2015); see also 38 U.S.C.A. § 3301 (West 2014). 

Under regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2015); see also 38 U.S.C.A. § 101(22)(C) (West 2014) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. § 502); 38 C.F.R. § 3.6(c)(3) (2015) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

In January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, or (2) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates) (notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).

Accordingly, the Veteran's claim turns on whether any of his Reserve and / or National Guard service meets the criteria of active duty for Post-9/11 GI Bill purposes.  

Initially, the Board finds that further clarification is needed regarding the Veteran's periods of service.  At his October 2015 hearing, in association with his pending disability compensation claims, and in various other statements, the Veteran indicated that after his discharge from active service he immediately entered the Marine Corps Reserves.  The records indicates that the Veteran had Reserve service from November 2002 until September 2004, at which time he requested and was granted transfer to the Inactive Ready Reserves from September 27, 2004 to August 17, 2007.  Thereafter, it appears the Veteran returned to active Marine Corps Reserve membership, as evidenced by Individual Mobilization Augmentee (IMA) and Inactive Duty Training orders dated in March 2007 and August 2009.  In light of the above, further clarification is needed to determine the dates and nature of the Veteran's Marine Corps Reserve service. 

The Board notes the United States Court of Appeals for Veterans Claims has held that a service department's determinations as to an individual's service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  In the present case, the record contains a February 2015 Department of Defense (DoD) response indicating that the Veteran had active service in the Marine Corps from July 1997 to November 2002, was in the inactive ready reserves / civilian break from November 2002 to December 2009, and then had National Guard service from December 2009 to present.  The DoD concluded that the Veteran had no qualifying period of active duty for Post-9/11 GI Bill purposes while in the National Guard.  

The Board finds that the DoD response concerning the Veteran's period of service from November 2002 to December 2009 is at least partially inaccurate.  As noted above, the record indicates that the Veteran had active Marine Corps Reserve membership and inactive ready reserve membership between November 2002 and December 2009.  Accordingly, the DoD response is inadequate for adjudicating the claim because it does not address whether the Veteran had any qualifying periods of active duty for Post-9/11 GI Bill purposes during his tenure with the Marine Corps Reserves.  

Also, while the DoD response addressed whether the Veteran's active duty training from April 29, 2013 to September 13, 2013 qualified as active duty for Post-9/11 GI Bill purposes, it did not address whether his active duty to receive managed medical care from October 9, 2014 to December 22, 2014 qualified.  

Accordingly, once the dates and nature of the Veteran's periods of service are confirmed, another request must be made to DoD to determine whether the Veteran had any periods of active duty service for Post-9/11 GI Bill purposes.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice that advises him of the information and evidence necessary to substantiate his claim for educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill). 

This letter should inform him that, to be eligible for VA educational assistance under the Post-9/11 GI Bill, he must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training and that, for purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, including, for members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 or 14 U.S.C. § 712; and, for members of the Army National Guard of the United States or the Air National Guard of the United States, full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.

2.  Undertake appropriate action, to include contacting the Veteran's Marine Corps Reserve and Army National Guard units, the National Personnel Records Center (NPRC), or any other appropriate entity, to verify all of the Veteran's periods of active duty service since his discharge from active service on November 10, 2002.  

3.  If any periods of active duty service are identified for which there are not corresponding orders, request from the appropriate entity any available documentation regarding the authority and nature / purpose of each period of active duty service.

If any of these records are unavailable, it should be documented in the claims file and the Veteran should be notified in accordance with 38 C.F.R. § 21.1032(e) (2015).

4.  After the above development has been completed and all available records have been received, submit a request to the DoD to determine whether the Veteran had any additional periods of service that qualify as active duty service for purposes of entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill). 

5.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period should be allowed for a response, then return the claim to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


